Order unanimously modified by amending the second ordering paragraph to read as follows: “ Ordered that the plaintiff’s motion for a preference be, and the same hereby is, granted, and this case shall be placed at the head of the Trial Calendar on May 2, 1966 as a day certain ease for immediate trial,” and by striking therefrom the third ordering paragraph as unnecessary, and as so modified the order is affirmed, without costs of this appeal to either party. Memorandum: The few slight matters preliminary to trial require little further time. There is no reason why the ease cannot be tried as a preferred day certain case, commencing May 2, 1966. (Appeal from order of Monroe Trial Term granting plaintiff’s motion for a preference and denying defendant’s motion to strike case from calendar.)
Present — 'Williams, P. J., Bastow, Goldman, Henry and Del Yeechio, JJ.